TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00550-CV


Eric Red, Appellant

v.

John Doherty and Doherty & Catlow, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-09-001448, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		On October 22, 2009, this Court notified appellant Eric Red that the clerk's record
was overdue and requested that he make arrangements for the clerk's record and submit a status
report regarding this appeal on or before November 2, 2009.  To date, appellant has not responded. 
On November 19, 2009, the trial court clerk notified this Court that no clerk's record has been filed
due to appellant's failure to pay or make arrangements to pay the clerk's fee for preparing the
clerk's record.
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.


						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   December 4, 2009